Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the claimed invention.  Instant claim 1 defines an insert for insertion into a golf club head having a plurality of recesses formed therein, a sensor and weight that are sized to be interchangeably securable within each of the recesses of the insert and a selector that is configured to determine based on the optimal center of gravity location a recess to receive the weight.  The prior art does not teach this combination of elements.  Evans reveals a golf club head having the mounting port as recited and the weights for insertion, but lacks the teachings for the use of the sensor and selector as recited.  Also, it is noted that instant claim 11 patentably distinguishes itself from the teachings of claims 1-9 of Dolezel (10,022,595) as claim 11 defines the plurality of recesses for the insert which is shown in Figure 12 whereas Dolezel ‘595 provides first and second mass inserts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN B WONG/Primary Examiner, Art Unit 3711